DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to RCE amendments filed for U.S. Application No. 15/827229 on July 05, 2022.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.


				Response to Arguments
2.	Applicant’s arguments have been considered but are not persuasive. 
On Pg. 7 of remarks in regards to 35 U.S.C. 101 relating to claim 1, Applicant states “Applicant respectfully submits that claim 1 does not recite an abstract idea. The operations described above cannot be practically performed in the human mind. In addition, even assuming solely for the sake of argument that claim 1 does recite an abstract idea, the claim reflects an improvement in the technical field of search engine technology. If a claim integrates a judicial exception into a practical application of the judicial exception, then the claim is patent-eligible. See, 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019) (hereinafter "January 2019 Guidance"), available at https://www.govinfo.gov/content/ pkg/FR-2019-01-07/pdf/2018-28282.pdf. Therefore, claim 1 is patent-eligible. Amended independent claim 1 is patent-eligible for at least the reasons given above. Amended independent claims 16 and 21 include the salient features of amended claim 1 and are patent eligible for at least the same reasons. Claims 2, 4-12, and 14 inherit the patent-eligible recitations of claim 1. Claims 17, 19, and 20 inherit the patent-eligible recitations of claim 16. Accordingly, claims 1, 2, 4-12, 14, 16, 17, and 19-21 are patent-eligible. Withdrawal of the rejection is respectfully requested.”

Examiner replies that the rejection is removed.

On Pg. 9 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues the amended limitations.

	Examiner replies that a new reference is presented below to teach the amended limitations. 





	
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 5, 9, 10, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) and further in view of Kelsey et al. U.S. Patent Application Publication No. 2014/0195518 (herein as ‘Kelsey’) and Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’).

As to claim 1 Castellanos teaches a computer-implemented method for generating quote-based search summaries from a plurality of documents, the method comprising: 
receiving by a search system, information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity, the named entity being one of an individual or an organization (Col. 7 Lines 35-41 Castellanos discloses receiving text and populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
locating, by the search system within at least one document of the plurality of documents, an attributable statement made by or on behalf of  the named entity, at least by (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual content of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the at least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
Castellanos does not teach but Kelsey teaches determining whether the statement is about the named entity, determining whether the statement is by the named entity, and determining whether the statement is both by and about the named entity (Par. 0026 Kelsey discloses using the data extract tools to identify the author of a document.  Par. 0038 Kelsey discloses analyzing the document to identify the document driven sentiment result of the document and determine the document is by “Newt Gingrich” and is about how (Newt Gingrich), “I hate Hilary”. The document through analysis knows this document is not about the author Newt Gingrich but about the author’s feelings toward Hilary.  The document is determined to be about a different person (Hilary) than the author (Newt Gingrich) of the document);
Castellanos and Kelsey are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the sentiment analysis of Kelsey, to allow corpus of text to be analyzed to identify an author and document sentiment. The suggestion/motivation to combine is that it would be obvious to identify sentiment of a document instead of just searching for bag of words (Col. 1 Lines 0005-0006 Kelsey).
Castellanos teaches updating, by the search system, a search index to associate the at least one document with the named entity and the attributable statement  (Col. 11 Lines 43-53 and 58-66 Castellanos discloses the system learning the patterns of the user. Learning is seen as updating by the search system index. And applying any series of filters in parallel or series to extract the necessary information of the statements of intention. Statements of intention is seen as document with the named entity. The statements of intention are seen as the named entity);
receiving by the search system via a graphical user interface (GUI) a search query comprising the normalized term corresponding to the named entity (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors.);
responsive to receiving the search query, determining, by the search system using the search index, that the at least one document is responsive to the search query and (Col. 12 Lines 1-9 Castellanos discloses the data is extracted from the storage of documents. The extracted document is seen as the document that is responsive to the search query);
Castellanos does not teach but Gross teaches displaying by the search system in the GUI a summary of the at least one document, the summary including the statement (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to reduce the time it takes to manually extract an author’s intentions within the text of online statement (Col. 1 Lines 15-26 Gross).


As to claim 2 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
In addition Gross teaches further comprising locating, within the at least one document of the plurality of documents, a statement made by or on behalf of the named entity and relevant to a second normalized term (Col. 5 Lines 13-14 Gross discloses the words or content of some of the author’s post.  The post is seen as the document.  The words or content of the author’s post is seen as a statement made by or on behalf of the named entity);
Included in the meaning taxonomy (Col. 4 Lines 13-16 Gross discloses receiving and indexing post information. Col. 4 Lines 64-67 Gross discloses maintaining an author index which identifies authors from the post.  The named entity is seen as the author);

As to claim 5 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 3.
In addition Gross teaches wherein the second syntactic structure comprises a word indicative of a statement (Col. 4 Lines 20 Gross discloses the text is a word).

As to claim 12 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
In addition Gross teaches further comprising determining, from at least one of metadata or content of the at least one document, that the entity is an author of the at least one document (Col. 4 Lines 64-67 Gross discloses maintaining an author index which identifies authors from the post.  The named entity is seen as the author).

As to claim 14 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
In addition Gross teaches wherein the summary further includes metadata about the at least one document, the metadata including at least one of a title of the document, an author of the document, and a date of the document (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).


As to claim 16 Castellanos teaches a system for generating quote-based search summaries from a plurality of documents, the system comprising: 
at least one processor (Col. 4 Lines 29 Castellanos discloses a processor);
a taxonomy component (Col. 7 Lines 35-38 Castellanos discloses an list of seed patterns);
 executed by the at least one processor, configured to receive information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity  (Col. 7 Lines 35-41 Castellanos discloses receiving text and  populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
a search component, executed by the at least one processor, configured to locate, within at least one document of the plurality of documents, an attributable statement made by or on behalf of the named entity, at least by: (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual context of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity the named entity being one of an individual or an organization (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the of least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
Castellanos does not teach but Kelsey teaches determining whether the statement is about the named entity, determining whether the statement is by the named entity, and determining whether the statement is both by and about the named entity (Par. 0026 Kelsey discloses using the data extract tools to identify the author of a document.  Par. 0038 Kelsey discloses analyzing the document to identify the document driven sentiment result of the document and determine the document is by “Newt Gingrich” and is about how (Newt Gingrich), “I hate Hilary”. The document through analysis knows this document is not about the author Newt Gingrich but about the author’s feelings toward Hilary.  The document is determined to be about a different person (Hilary) than the author (Newt Gingrich) of the document);
Castellanos and Kelsey are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the sentiment analysis of Kelsey, to allow corpus of text to be analyzed to identify an author and document sentiment. The suggestion/motivation to combine is that it would be obvious to identify sentiment of a document instead of just searching for bag of words (Col. 1 Lines 0005-0006 Kelsey).
Castellanos teaches a search index component, executed by the at least one processor, configured to update a search index to associate the at least one document with the named entity and the attributable statement (Col. 11 Lines 43-53 and 58-66 Castellanos discloses the system learning the patterns of the user. Learning is seen as updating by the search system. And applying any series of filters in parallel or series to extract the necessary information of the statements of intention. Statements of intention is seen as document with the named entity. The statements of intention are seen as the named entity);
a query input component, executed by the at least one processor, configured to receive a search query via a graphical user interface (GUI), the search query comprising the normalized term (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors);
a query server component configured to user the search index to determine, responsive to the search query, that the at least one document is responsive to the search query (Col. 12 Lines 1-9 Castellanos discloses the data is extracted from the storage of documents. The extracted document is seen as the document that is responsive to the search query);
Castellanos does not teach but Gross teaches and a display component, executed by the at least one processor, configured to display a summary of the at least one document in the GUI, the summary including the attributable statement (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to reduce the time it takes to manually extract an author’s intentions within the text of online statement (Col. 1 Lines 15-26 Gross).


As to claim 19 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
In addition Gross teaches wherein the named entity is an individual or an organization (Col. 5 Lines 13-14 Gross discloses the words or content of some of the author’s post.  The post is seen as the document.  The words or content of the authors post is seen as a statement made by or on behalf of the named entity).

As to claim 20 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 16.
In addition Gross teaches wherein the named entity is an individual or an organization (Col. 5 Lines 13-14 Gross discloses the words or content of some of the author’s post.  The post is seen as the document.  The words or content of the authors post is seen as a statement made by or on behalf of the named entity).

As to claim 21 Castellanos teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause (Col. 12 Lines 22-24 Gross discloses a computer readable medium);
receiving by a search system, information identifying a meaning taxonomy, the meaning taxonomy including a normalized term corresponding to a named entity and at least one syntactic structure that is different from the normalized term and identifies the named entity the named entity being one of an individual or an organization  (Col. 7 Lines 35-41 Castellanos discloses receiving text and  populating a list of seed patterns of statements of intention. The statements of intention written by an author have the form: intention verb + action verb + intention object. Col. 7 Lines 45-55 Castellanos discloses syntactic structures that includes normalized terms that are different from the actual structure. The received text is the information identifying statements of intention to populate a list of seed patterns. The taxonomy is seen as the list of seed patterns of statement of intention. The author associated with the statement of intention is seen as the named entity. The syntactic structure is seen as intention verb + action verb + intention object);
locating, by the search system, within at least one document of the plurality of documents, an attributable statement made by or on behalf of the named entity, at least by (Col. 8 Lines 25-30 Castellanos discloses locating within the text forum statements of intention. The forum is seen as the document. The statement of intention are sentences written by an author (Col. 7 Lines 37-38));
locating, within a textual content of the at least one document, a first syntactic structure from the at least one syntactic structure that identifies the named entity (Col. 8 Lines 25-28 Castellanos discloses detecting statements of intentions using the list of seed patterns of statements of intention);
and locating, proximal to the first syntactic structure within the textual content of the at least one document, a second syntactic structure indicative of a statement (Col. 8 Lines 25-28 Castellanos discloses detecting other statements of intention within the forum. Other statements of intention are seen as second syntactic structure indicative of a statement. Col. 7 Lines 45-50 Castellanos discloses examples of statements of intention);
Castellanos does not teach but Kelsey teaches determining whether the statement is about the named entity, determining whether the statement is by the named entity, and determining whether the statement is both by and about the named entity (Par. 0026 Kelsey discloses using the data extract tools to identify the author of a document.  Par. 0038 Kelsey discloses analyzing the document to identify the document driven sentiment result of the document and determine the document is by “Newt Gingrich” and is about how (Newt Gingrich), “I hate Hilary”. The document through analysis knows this document is not about the author Newt Gingrich but about the author’s feelings toward Hilary.  The document is determined to be about a different person (Hilary) than the author (Newt Gingrich) of the document);
Castellanos and Kelsey are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the sentiment analysis of Kelsey, to allow corpus of text to be analyzed to identify an author and document sentiment. The suggestion/motivation to combine is that it would be obvious to identify sentiment of a document instead of just searching for bag of words (Col. 1 Lines 0005-0006 Kelsey).
Castellanos teaches updating, by the search system, a search index to associate the at least one document with the named entity and the attributable statement (Col. 11 Lines 43-53 and 58-66 Castellanos discloses the system learning the patterns of the user. Learning is seen as updating by the search system. And applying any series of filters in parallel or series to extract the necessary information of the statements of intention. Statements of intention is seen as document with the named entity. The statements of intention are seen as the named entity);
receiving by the search system via a graphical user interface (GUI), a search query comprising the normalized term corresponding to the named entity (Col. 7 Lines 35-50 Castellanos discloses receiving text from a source. Col. 6 Lines 11-44 Castellanos discloses text contains statements from authors);
responsive to receiving the search query; determining, by the search system using the search index, that the at least one document is responsive to the search query, and (Col. 12 Lines 1-9 Castellanos discloses the data is extracted from the storage of documents. The extracted document is seen as the document that is responsive to the search query);
Castellanos does not teach but Gross teaches and displaying by the search system in the GUI a summary of the at least one document, the summary including the attributable statement (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author profile information may be presented to the user. The summary is seen as post or other profile information).
Castellanos and Gross are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the capturing intentions within online text of Castellanos to include the author index of Gross, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to reduce the time it takes to manually extract an author’s intentions within the text of online statement (Col. 1 Lines 15-26 Gross).



6.	Claim(s) 9, 10, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’), Kelsey et al. U.S. Patent Application Publication No. 2014/0195518 (herein as ‘Kelsey’) and further in view of Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’) and Hans-Miachael Muller et al. “Textpresso: An Ontology-Based Information Retrieval and Extraction System for Biological Literature” (herein as ‘Hans’).


As to claim 9 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Hans teaches wherein the at least one document is a second plurality of documents, the method further comprising displaying a plurality of summaries, wherein each summary in the plurality of summaries is for one of the second plurality of documents (Pg. 1985, right hand column, Textpresso Ontology: Hans discloses the subcategories are the second plurality of documents. The summary is seen as abstract).
Castellanos and Hans are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms within a context of Hans, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to query vast amounts of literature to return particular segments to be viewed by the user (Pg. 1985 right hand column first paragraph Hans).

As to claim 10 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 9.
In addition Hans teaches wherein the plurality of summaries is displayed in an ordered list (Hans discloses Documents are sorted by number of occurrences of syntactic structures (p. 1989, left column, lines 15-17);
further comprising: responsive to a summary including a statement that is a direct quote by the named entity, displaying the summary in a first position in the list; and responsive to the summary including a statement that is an indirect quote by the named entity, displaying the summary in a second position in the list (Hans discloses Documents are sorted by number of occurrences of syntactic structures (p. 1989, left column, lines 15-17 and Pg. 1995 Hans discloses frequently occurring semantic patterns).

As to claim 11 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 9.
Castellanos in combination with Gross does not teach but Hans teaches wherein the plurality of summaries is displayed in an ordered list having an ordering of the plurality summaries according to a degree to which a statement in each summary is attributable to the entity (Pg. 1989 Hans discloses a research targeting a particular keyword or category to retrieve relevant journal entries that are relevant. The entries not returned are not related to the keywords related to the entity).
Castellanos and Hans are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms within a context of Hans, to allow corpus of text to be searched and returned to a user for inspection. The suggestion/motivation to combine is that it would be obvious to query vast amounts of literature to return particular segments to be viewed by the user (Pg. 1985 right hand column first paragraph Hans).

As to claim 17 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 16.
In addition Gross teaches wherein the attributable statement is relevant to a second normalized term included in the meaning taxonomy (Col. 4 Lines 53-55 Gross discloses the system returns to the user the post from the search results. Col. 5 Lines 63-65 Gross discloses post and other author’s profile information may be presented to the user. The summary is seen as post or other profile information).

7.	Claims 4, 6, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) in combination with and further in view of Kelsey et al. U.S. Patent Application Publication No. 2014/0195518 (herein as ‘Kelsey’), Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’) and further in view of Brun et al. U.S. Patent Application Publication No. 2008/0071519 (herein as ‘Brun’).

As to claim 4 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the second syntactic structure comprises a quotation mark (Par. 0050 Brun discloses the system uses a quotation detection module to detect quotation expressions).
Castellanos and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).

As to claim 6 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the attributable statement is a direct quote by the named entity (Par. 0070 Brun discloses the quotation marks identify direct speech from a person making the statement).
Castellanos and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Castellanos to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).


As to claim 7 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Brun teaches wherein the attributable statement is an indirect quote of the named entity (Par. 0070 Brun discloses the quotation marks identify indirect speech from an entity making the statement).
Gross and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).

As to claim 8 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Gross in combination with Gross does not teach but Brun teaches wherein the at least one syntactic structure that identifies the named entity includes an identifier of an individual associated with the entity (Par. 0070 Brun discloses the quotation marks identify direct speech from a person making the statement).
Gross and Brun are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Brun, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to identify proper grammatical relationships of text (Par. 0011-0013 Brun).



8.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castellanos et al. U.S. Patent No. 9,411,860 (herein as ‘Castellanos’) in combination with Gross et al. U.S. Patent No. 9,397,974 (herein as ‘Gross’), Kelsey et al. U.S. Patent Application Publication No. 2014/0195518 (herein as ‘Kelsey’) and further in view of Lemay et al. U.S. Patent Application Publication No. 2014/0040748 (herein as ‘Lemay’).


As to claim 22 Castellanos in combination with Gross and Kelsey teaches each and every limitation of claim 1.
Castellanos in combination with Gross does not teach but Lemay teaches  wherein the at least one document is a plurality of documents and a user may sort the plurality of documents according to whether the attributable statement is a direct quote or a paraphrase of a direct quote (Par. 0403 Lemay discloses determining whether the text is direct from the user’s speech, or a summary or paraphrase).
Gross and Lemay are analogous art because they are in the same field of endeavor, matching terms within a document. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the author index of Gross to include the locating terms and syntax within a context of Lemay, to identify inappropriate grammatical relationships for a user. The suggestion/motivation to combine is that it would be obvious to locate relevant resources  (Par. 0002-0007 Lemay).





Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  January 24, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                          
/AMRESH SINGH/Primary Examiner, Art Unit 2159